DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-6, filed on 06/24/2022, have been fully considered and are persuasive. In the light of the amendment to the claims as the arguments filed on 06/14/2022, the previous rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application should be amended as follows:
	Claim 1: delete the phrase “a cylinder central” disclosed in line 18, add the phrase “the cylinder-central” immediately after the phrase “extending along” in line 18, delete the phrase “cylinder central” disclosed in line 24, and add the phrase “cylinder-central” immediately after the phrase “circumferentially about the” disclosed in line 24.
	
Allowable Subject Matter
Claims 1, 3 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 7,354,029 to Rutstein, which teaches a fluid treating apparatus comprising a cylinder body that includes along a cylinder central axis (see figure 1) an air passage having an air intake port on one end (figure 1, #34) and an air blowout port on another end (figure 1, #17), and a midsection of the cylinder body comprising a pressurized fluid introduction part (figure 1, #24), the pressurized fluid introduction part (figure 1, #24) is configured to introduce a primary pressurized fluid, wherein the fluid can be a gas (column 4, lines 35-38, and column 5, lines 5-6) into the air passage toward an air blowout port side of the air passage to generate negative pressure in the air passage on an air intake port side, producing an air flow in the air passage, and thus providing air being sucked from the air intake port (figure 1, #34) into the air passage and blown out from the air blowout port (figure 1, #17) (column 4, lines 43-63), wherein the pressurized fluid introduction part (figure 1, #24) includes a primary fluid exit port (figure 1, #20) formed in a shape of ring that extends circumferentially about the cylinder-central axis (see figure 1), and slot-shaped extending straight along a radial direction of the cylinder body to open into the air passage (see figure 1), an air passage forming inner circumferential surface of the cylinder body on an air blowout port side of the primary fluid exit port (figure 1, #20) includes an annular protuberance surface portion (figure 1, #27) protruding toward a radially inner side of the cylinder body greater than an air passage forming inner circumferential surface on an air intake port side of the primary fluid exit port (figure 1, #20), and extending circumferentially about the cylinder central axis (see figure 1), the annular protuberance surface portion (figure 1, #27) includes a protuberance surface shaped to extend from a peripheral edge portion of the air blowout port side of the primary fluid exit port (figure 1, #20) toward the radially inner side of the cylinder body and to then gradually curve and extend toward the air blowout port side (see figure 1), and US 3,664,768 to Mays et al., which teaches a fluid transporter comprising a housing (see figures 1, 3 and 4), inlet port (figure 3, #210), outlet port (figure 2, #220), fluid passages (figure 3, #264 and 268), a plurality of radial steps (figure 3, #280) and a fluid injection orifice (column 5, lines 2-11). 
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of the compressed air exit port and the intake port side air guiding surface on the air passage inner circumferential surface of the cylinder body have a continuous portion therebetween that includes an annular stepped surface portion recessed in an L-shape in cross-sectional view and extending along a peripheral edge portion of the air intake port side of the compressed air exit port, in combination with the other structural features as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                 

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714